\OOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attorney

RICHARD J. BENDER
CAMERON DESMOND
Assistant United States Attomeys

501 l Street, Suite 10-100

 

Sacramento, CA 95814 APR 24 m
Telephone: (916) 554-2700 K 0 g
Facsimile: (916) 554-2900 CLER 1 1 - Dl.STRlCT COURT
Attomeys for Plaintiff §¢STERN Dle‘rm°`r QF CAL|FORN|A
United States of America '?°"SEMREEW__
lN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 2:16-CR-0067 JAM
Plaintiff, [PROPOSED] ORDER SEALING DOCUMENTS
AS SET FORTH lN GOVERNMENT’S NOTICE
v.
ORVALDO HERNANDEZ,
Defendant.
Pursuant to Local Rule l4l(b) and based upon the representation contained in the govemment’s

Request to Seal, IT IS HEREBY ORDERED that the government’s four-page supplemental
memorandum pertaining to defendant Osvaldo Hemandez, and govemment’s Request to Seal shall be
SEALED until further order of this Court.

lt is further ordered that`access to the sealed documents shall be limited to the government and
counsel for the defendant.

The Court has considered the factors set forth in Oregonz`an Publz`shing Co. v. U.S. Distrz'ct Court
for the Dz`strz`ct of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court flnds that, for the reasons stated in
the govemment’s request, sealing the govemment’s motion serves a compelling interest. The Court
further finds that, in the absence of closure, the compelling interests identified by the
/// v
/ / /

[PROPOSED] ORDER SEALING DOCUMENTS As SET
FORTH IN GovERNMENT’s NOTICE

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

government would be harmed. ln light of the public filing of` its request to seal, the Court further finds

that there are no additional alternatives to sealing the government’s motion that would adequately

protect the compelling interests identified by the govemme
Dated: ?' 261 ZU/? jj
WONORABLE OHN A. MENDEZ

 

ED STATES ISTRICT JUDGE

[PROPOSED] ORDER SEALING DOCUMENTS As SET
FORTH IN GoVERNMENT’S NOTICE

 

 

 

